
	
		II
		110th CONGRESS
		1st Session
		S. 872
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mrs. Lincoln (for
			 herself and Mr. Coleman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  excise tax provisions and income tax credit for biodiesel.
	
	
		1.Extension of excise tax
			 provisions and income tax credit for biodiesel
			(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each
			 amended by striking 2008 and inserting
			 2017.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
